320 A.2d 334 (1974)
BURRILLVILLE RACING ASSOCIATION
v.
Gail PARKER.
No. 73-230-Appeal.
Supreme Court of Rhode Island.
June 4, 1974.
*335 Hanson, Curran, Bowen & Parks, William A. Curran, David P. Whitman, of counsel, for plaintiff.
Hodosh, Spinella, Hodosh & Angelone, Ralph J. Gonnella, for defendant.

OPINION
PER CURIAM.
This is a civil action to permanently enjoin the defendant from entering, remaining upon, or enjoying the privileges of the plaintiff's race track in the Town of Lincoln. After hearing, the trial justice granted a permanent injunction. The case is here on the defendant's appeal from the judgment entered in the Superior Court.
The facts in this case are analogous to and raise the same issue of law which was raised and decided only recently in Burrillville Racing Ass'n v. Garabedian, 113 R.I. 134, 318 A.2d 469 (1974). In that case we held, and we reaffirm here, that the statute took the place of the common law rule. Our decision in that case is dispositive of this appeal.
The defendant's appeal is sustained, the judgment appealed from is reversed, and the case is remitted to the Superior Court.
JOSLIN, J., did not participate.